Exhibit 10.1

EXECUTION VERSION

SETTLEMENT AGREEMENT

This Settlement Agreement, dated as of April 26, 2013 (this “Agreement”), is
entered into by and among Eastman Kodak Company, a corporation organized under
the laws of the State of New Jersey, on behalf of itself and the Debtors, as
defined below (“Kodak”), Kodak Limited, a company formed under the laws of
England and Wales (“KL”), Kodak International Finance Limited, a company formed
under the laws of England and Wales (“KIFL”), Kodak Polychrome Graphics Finance
UK Limited, a company formed under the laws of England and Wales (“KPGF”), and
the KPP Trustees Limited (“KPP”) as trustee for the Kodak Pension Plan of the
United Kingdom (the “Pension Plan”). Each of Kodak, KL, KIFL, KPGF and the KPP
is a “Party” and collectively are “Parties” to this Agreement.

W I T N E S S E T H:

WHEREAS, on January 19, 2012 (the “Petition Date”), Kodak and its affiliated
debtors (the “Debtors”) filed voluntary petitions for relief under Chapter 11 of
title 11 of the United States Code, 11 U.S.C. §§ 101 et. seq. (the “Bankruptcy
Code”), with the United States Bankruptcy Court for the Southern District of New
York (the “Bankruptcy Court”), commencing their Chapter 11 bankruptcy cases (the
“Bankruptcy Cases”);

WHEREAS, the Debtors are operating their businesses and managing their
properties as debtors-in-possession pursuant to sections 1107(a) and 1108 of the
Bankruptcy Code;

WHEREAS, KL is a non-debtor subsidiary of Kodak operating its business in the
United Kingdom, and KIFL and KPGF are wholly-owned non-debtor subsidiaries of KL
operating in the United Kingdom;

WHEREAS, KL is the sole participating employer under the Pension Plan, and KL is
obligated under the Pension Plan Documents and under the Pensions Act 2004 to
make certain payments and perform certain obligations in accordance therewith,
and the ability of KL to meet its funding obligations under the Pension Plan has
been guaranteed by Kodak and KPGF to the extent set forth in the Guaranty
Documents;

WHEREAS, on or about July 16, 2012, the KPP filed the KPP Claims in the
Bankruptcy Cases in respect of the Guaranty and in respect of a possible
financial support direction or contribution notice by the Regulator;

WHEREAS, simultaneously herewith, Kodak, on one hand, and the KPP, on the other
hand, have entered into that certain Stock and Asset Purchase Agreement attached
hereto as Exhibit A (the “SAPA”), which SAPA provides for the transfer of
certain assets and liabilities of Kodak and certain of its affiliates to the KPP
(and/or its affiliates) in exchange for cash payment, the assumption of certain
liabilities, the KPP Cash Consideration Notes and the KPP Notes, and reflects
the final settlement of the KPP Claims and the KL Claim pursuant to the terms
and conditions of this Agreement (the “Settlement”);



--------------------------------------------------------------------------------

WHEREAS, in order to effectuate the SAPA, the Parties have agreed to the
Settlement, but only on the terms and conditions set forth in this Agreement;

WHEREAS, Kodak is receiving the following; (i) a “determination notice” from the
Regulator stating that the Regulator will issue Clearance Statements in respect
of the Settlement and the transaction anticipated by the Transaction Documents
and the RAA Deed; (ii) a “determination notice” from the Regulator stating that
it intends to issue a “notice of approval” (in accordance with Regulation 7A(2)
of the Employer Debt Regulations) in respect of the Regulated Apportionment
Arrangement; and (iii) a letter from the Pension Protection Fund stating, for
the purposes of Regulation 7A(1)(d) of the Employer Debt Regulations, that it
will not object to the Regulated Apportionment Arrangement (the “PPF
Non-Objection”) (clauses (i) through (iii) collectively the “Signing-Day
Regulatory Approvals”);

WHEREAS, the Settlement contemplated by this Agreement is subject to the
approval of the Bankruptcy Court and will only be consummated pursuant to and in
accordance with Section 105 of the Bankruptcy Code and Rule 9019 of the Federal
Rules of Bankruptcy Procedure (the “Bankruptcy Rules”); and

NOW, THEREFORE, in consideration of the promises and the mutual representations,
warranties, covenants and undertakings contained herein, and upon the approval
of the Bankruptcy Court, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto,
intending to be legally bound, agree as follows:

ARTICLE I

DEFINED TERMS

1.1 Definitions. As used in this Agreement, the following terms have the
meanings set forth below:

“9019 Order” means an order, in form and substance reasonably acceptable to the
KPP, entered by the Bankruptcy Court in the Bankruptcy Cases authorizing this
Agreement and approving the Settlement on the terms and conditions set forth
herein.

“Agreement” has the meaning set forth in the recitals to this Agreement.

“Approval Date” means the date on which the Regulator issues a “notice of
approval” (in accordance with Regulation 7A(2) of the Employer Debt Regulations)
in respect of the Regulated Apportionment Arrangement.

“Bankruptcy Cases” has the meaning set forth in the recitals to this Agreement.

“Bankruptcy Code” has the meaning set forth in the recitals to this Agreement.

“Bankruptcy Court” has the meaning set forth in the recitals to this Agreement.



--------------------------------------------------------------------------------

“Bankruptcy Rules” has the meaning set forth in the recitals to this Agreement.

“Chapter 11 Plan” means the Debtors’ joint plan of reorganization filed pursuant
to Chapter 11 of the Bankruptcy Code, which Chapter 11 Plan provides for, among
other things, the consummation of the SAPA and the Settlement.

“Clearance Statements” means clearance statements issued by the Pensions
Regulator under section 42 or 46 of the Pensions Act, 2004, §§ 1 et. seq., c. 35
(Eng.).

“Closing” has the meaning set forth in the SAPA.

“Debtors” has the meaning set forth in the recitals to this Agreement.

“Disclosure Statement” means the disclosure statement of the Debtors, filed
pursuant to Section 1125 of the Bankruptcy Code, in connection with the Debtors’
Chapter 11 Plan.

“Effective Date” has the meaning set forth in Section 3.1 of this Agreement.

“Employer Debt Regulations” means the Occupational Pension Schemes (Employer
Debt) Regulations 2005 (Eng.).

“Guaranty” means the obligations of Kodak under the Guaranty Documents to
guaranty KL’s ability to meet its funding obligations under the Pension Plan.

“Guaranty Documents” means (i) that certain guaranty, dated as of October 9,
2007 (as subsequently amended, modified and/or supplanted on October 12, 2010,
and December 31, 2011) among the KPP, KL and Kodak, (ii) that certain guaranty
agreement, dated as of October 9, 2007 (as subsequently amended, modified and/or
supplanted on October 12, 2010 and July 22, 2011, and December 31, 2011), among
the KPP, KL and Kodak, and (iii) that certain guaranty, dated as of March 29,
2010 as amended from time to time among the KPP, and KPGF, in each case in
respect of the Pension Plan.

“Implementation Date” has the meaning set forth in Section 3.2 of this
Agreement.

“June 2012 Payment” means that certain annual contribution payment to the
Pension Plan due as of June 30, 2012 in an amount of approximately $55,000,000
owed by KL to the KPP.

“KIFL” has the meaning set forth in the recitals to this Agreement.

“KL” has the meaning set forth in the recitals to this Agreement.

“KL Claim” means that certain claim filed in the Bankruptcy Cases as claim
numbered 4977 by KL against Kodak on or about July 16, 2012 with respect to the
Guaranty.

“Kodak” has the meaning set forth in the recitals to this Agreement.



--------------------------------------------------------------------------------

“Kodak Claims” means any and all claims of the Debtors for subrogation or
contribution arising from the Guaranty, the KPP Claims or from liability in
respect of the Pension Plan.

“Kodak Parties” means KL, KIFL, KPGF, Kodak, the Debtors and the Debtors as
reorganized pursuant to the Chapter 11 Plan.

“KPGF” has the meaning set forth in the recitals to this Agreement.

“KPGF Guaranty” means the obligations of KPGF under the Guaranty Documents to
guaranty KL’s ability to meet its funding obligations under the Pension Plan.

“KPP” has the meaning set forth in the recitals of this Agreement.

“KPP Cash Consideration Notes” has the meaning set forth in the SAPA.

“KPP Claims” means those certain claims filed by the KPP against the Debtors on
or about July 16, 2012, with regard to the Debtors’ liability under the Pension
Plan. For the avoidance of doubt, the KPP Claims include (i) that certain
guaranty claim filed against Kodak in the principal amount of $2,837,000,000 in
relation to the Guaranty, and (ii) those certain “financial support direction”
and “contribution notice” claims in unliquidated amounts filed against each
Debtor, which KPP Claims have been filed in the Bankruptcy Cases as claims
numbered 4716, 4717, 4718, 4719, 4720, 4722, 4723, 4724, 4725, 4726, 4727, 4728,
4729, 4730, 4731, 4732 and 4733.

“KPP Notes” has the meaning set forth in the SAPA.

“KPP Payment” means any contributions, payments, levies (including the Pension
Protection Fund levy), expenses, obligations or other amounts which are, or may
in the future be owed, to the KPP by KL or its affiliates (whether presently
known or unknown) in connection with the Pension Plan (including, for the
avoidance of doubt, the June 2012 Payment and the annual contribution payment to
the Pension Plan due on or about June 30, 2013 owed by KL to the KPP).

“Members” means individuals participating in the Pension Plan.

“New Pension Plan” means a new pension plan which may be created following the
Settlement, which will provide benefits to Members on the terms and conditions
set forth therein.

“Outside Date” has the meaning set forth in Section 4.2 of this Agreement.

“Pension Plan” has the meaning set forth in the recitals to this Agreement.

“Pension Plan Documents” means the recovery plan (such term having the meaning
given to it in section 226 of the Pensions Act, 2004, §§ 1 et. seq., c. 35
(Eng.)) between KL and the KPP dated 30 September 2010 and the schedule of
contributions (such term having the meaning given to it in section 227 of the
Pensions Act, 2004, §§ 1 et. seq., c. 35 (Eng.)) between KL and the KPP dated
30 September 2010.



--------------------------------------------------------------------------------

“Pension Protection Fund” means the Board of the Pension Protection Fund of the
United Kingdom, authorized pursuant to the Pensions Act, 2004, §§ 1 et. seq., c.
35 (Eng.).

“Petition Date” has the meaning set forth in the recitals to this Agreement.

“PPF Non-Objection” has the meaning set forth in the recitals to this Agreement.

“RAA Deed” means an effective deed, in form and substance substantially the same
as that which is attached to the SAPA, under which the Regulated Apportionment
Arrangement is agreed to by the parties to that deed.

“Regulated Apportionment Arrangement” means the regulated apportionment
arrangement contemplated by the RAA Deed.

“Regulator” means the Pensions Regulator of the United Kingdom, authorized
pursuant to the Pensions Act, 2004, §§ 1 et. seq., c. 35 (Eng.).

“SAPA” has the meaning set forth in the recitals to this Agreement.

“Settlement” has the meaning set forth in the recitals to this Agreement.

“Signing-Day Regulatory Approvals” has the meaning set forth in the recitals to
this Agreement.

“Standstill Period” has the meaning set forth in Section 6.1 of this Agreement.

“Transaction Documents” means this Agreement, the SAPA and the Ancillary
Agreements (as defined in the SAPA).

ARTICLE II

SETTLEMENT AND RELEASE

2.1 Termination of Kodak Party Pension Obligations. On the Implementation Date,
without the need for the execution or delivery of any additional documentation,
or any other act by any Party or any other person, all of the Pension Plan
Documents and Guaranty Documents shall be deemed by the Parties to be null and
void and of no further force and effect in respect of the Kodak Parties, and all
obligations of the Kodak Parties thereunder (whether or not they have arisen
prior to the Implementation Date) shall cease.

2.2 KPP Release of Claims. On the Implementation Date, without the need for the
execution or delivery of any additional documentation, or any other act by any
Party or any other person, except as set forth in or contemplated by the SAPA
and the other Ancillary Agreements contemplated by or referenced therein, the
KPP, in every capacity in which the KPP may now or in the future act, and on
behalf of each of the KPP’s respective advisors, representatives, attorneys,
successors and permitted assigns, and predecessors, and any other person or
entity that claims or might claim through, on behalf of, or for the benefit of,
any of the foregoing,



--------------------------------------------------------------------------------

whether directly or derivatively, unconditionally, fully and forever releases,
discharges, and acquits each of the Kodak Parties, their direct and indirect
parents, direct and indirect subsidiaries (whether wholly or partially owned),
affiliates, executors, estates, heirs, and assigns, and each of their respective
current and former partners, agents, officers, directors, employees, advisors,
representatives, attorneys, successors, and predecessors, and their fiduciaries,
administrators, and trustees any other person or entity that claims or might
claim through, on behalf of, or for the benefit of, any of the foregoing,
whether directly or derivatively, from any and all liabilities and obligations
and all manner of claims, actions, suits, debts, covenants, contracts,
controversies, agreements, promises, judgments, executions, rights, damages,
costs, expenses, claims, and any and all demands and causes of action of every
kind, nature and character whatsoever, at law or in equity, whether based on
contract (including, without limitation, quasicontract or estoppel), statute,
regulation, tort (including, without limitation, intentional torts, fraud,
misrepresentation, defamation, breaches of alleged fiduciary duty, recklessness,
gross negligence, willful misconduct or negligence) or otherwise, accrued or
unaccrued, known or unknown, matured, unmatured, liquidated or unliquidated,
certain or contingent, which they ever had or now have or may have, arising out
of or relating to the Pension Plan (including without limitation any KPP
Payments, any liabilities or obligations under the Pension Plan Documents, the
Guaranty, the KPGF Guaranty or the KPP Claims), and further covenants not to
support or participate in any suits, proceedings, claims or demands of any third
party, including that of any regulatory authority, in respect of any matters
related thereto unless required to do so by applicable legal requirements other
than contractual, fiduciary or trust law requirements, provided however, that
nothing in this Section 2.2 shall modify any right or release any claim of the
KPP arising under the Transaction Documents. In further implementation of this
release, on the Implementation Date, the KPP will forthwith withdraw, with
prejudice, from the Bankruptcy Cases, the KPP Claims. For the avoidance of
doubt, the release effected by this Section 2.2 is in addition, and without
prejudice, to the Regulated Apportionment Agreement and the discharge of
liabilities contemplated thereunder.

2.3 Kodak Party Releases. On the Implementation Date, without the need for the
execution and delivery of any additional documentation, or any other act by any
Party or any other person, each of Kodak (on behalf of itself and each of the
Kodak Parties, their subsidiaries and affiliates), KL, KIFL and KPGF, in every
capacity in which they may now or in the future act, and each of their
respective advisors, representatives, attorneys, successors, and predecessors,
and any other person or entity that claims or might claim through, on behalf of,
or for the benefit of, any of the foregoing, whether directly or derivatively,
unconditionally, fully and forever release, discharge, and acquit the KPP and
each of its current and former members and advisors, their direct and indirect
parents, direct and indirect subsidiaries (whether wholly or partially owned),
affiliates, and assigns, and each of their respective current and former
partners, advisors, agents, trustees, representatives, attorneys, successors,
and predecessors from any and all manner of claims, actions, suits, debts,
covenants, contracts, controversies, agreements, promises, judgments,
executions, rights, damages, costs, expenses, claims, and any and all demands
and causes of action of every kind, nature and character whatsoever, at law or
in equity, whether based on contract (including, without limitation,
quasicontract or estoppel), statute, regulation, tort (including, without
limitation, intentional torts, fraud, misrepresentation, defamation, breaches of
alleged fiduciary duty, recklessness, gross negligence, willful misconduct or
negligence) or otherwise, accrued or unaccrued, known or unknown, matured,
unmatured,



--------------------------------------------------------------------------------

liquidated or unliquidated, certain or contingent, which they ever had or now
have, arising out of or based upon the Pension Plan, the Guaranty, the KPGF
Guaranty or the KPP Claims, provided however, that nothing in this Section 2.3
shall modify any right or release any claim of any Kodak Party under the
Transaction Documents.

2.4 KL and Kodak Mutual Releases. On the Implementation Date, without the need
for the execution and delivery of any additional documentation, or any other act
by KL or Kodak or any Party or any other person, each of KL and Kodak, on behalf
of themselves, their subsidiaries and affiliates, in every capacity in which
they may now or in the future act, and each of their respective advisors,
representatives, attorneys, successors, and predecessors, and any other person
or entity that claims or might claim through, on behalf of, or for the benefit
of, any of the foregoing, whether directly or derivatively, unconditionally,
fully and forever mutually release, discharge, and acquit each other and each of
its current and former members and advisors, their direct and indirect parents,
direct and indirect subsidiaries (whether wholly or partially owned),
affiliates, and assigns, and each of their respective current and former
partners, advisors, agents, trustees, representatives, attorneys, successors,
and predecessors from any and all manner of claims, actions, suits, debts,
covenants, contracts, controversies, agreements, promises, judgments,
executions, rights, damages, costs, expenses, claims, and any and all demands
and causes of action of every kind, nature and character whatsoever, at law or
in equity, whether based on contract (including, without limitation,
quasicontract or estoppel), statute, regulation, tort (including, without
limitation, intentional torts, fraud, misrepresentation, defamation, breaches of
alleged fiduciary duty, recklessness, gross negligence, willful misconduct or
negligence) or otherwise, accrued or unaccrued, known or unknown, matured,
unmatured, liquidated or unliquidated, certain or contingent, which they ever
had or now have, arising out of or based upon the Pension Plan, the Pension Plan
Documents, the Guaranty, the KPGF Guaranty, the KL Claim or the Kodak Claims,
provided however, that nothing in this Section 2.4 shall modify any right or
release any claim of KL or Kodak or any other Kodak Party under the Transaction
Documents. In further implementation of this release, on the Implementation
Date, KL will forthwith withdraw, with prejudice, from the Bankruptcy Cases, the
KL Claim.

2.5 Share Issuance. In consideration of the release in Section 2.2, KL shall
(and Kodak, as shareholder of KL, agrees to take all necessary steps to enable
KL to do so) create a new class of non-voting ordinary shares in the capital of
KL with a nominal value of one penny each and shall issue 1000 of such shares,
fully-paid, to the KPP. Those shares shall bear such rights as:

 

  (a) are consistent with them being “ordinary share capital” and “shares” for
the purposes of UK Corporation Tax Act 2009; and

 

  (b) would result in their market value being lower than an amount equal to 5%
of the aggregate of any cash sums and the market value of the net assets held
for the purposes of the KPP on the Implementation Date.



--------------------------------------------------------------------------------

ARTICLE III

EFFECTIVENESS & IMPLEMENTATION

3.1 Effectiveness. This Agreement shall become binding on the parties and shall
be effective as of the date first written above (the “Effective Date”) upon the
receipt by Kodak and the KPP of the counterparts of this Agreement, duly
executed and delivered by Kodak, KL, KPGF, KIFL and the KPP.

3.2 Implementation. Notwithstanding the effectiveness of this Agreement from and
after the Effective Date, the provisions of Article II hereof, and the
settlement and release contemplated thereby, shall not become effective until
the first date when each of the following conditions precedent to the
implementation of such settlement and release has been satisfied or waived in
accordance with the terms hereof (such date, the “Implementation Date”):

(a) SAPA Closing. The Closing of the SAPA shall have occurred.

(b) Regulated Apportionment Arrangement. The Regulated Apportionment Arrangement
shall have become effective and KL shall have paid the sum payable under Clause
6.1 of the RAA Deed to the KPP.

3.3 Closing Day Transaction Schedule. From and after the Effective Date, neither
Section 2.2(a) nor Schedule 1 of the SAPA will be waived or amended by Kodak or
the KPP without the prior written consent of KL, which consent shall not be
unreasonably withheld.

ARTICLE IV

TERMINATION

4.1 General. This Agreement shall automatically terminate without any further
action by any Party or other person in the event that (a) Kodak, KL, KIFL and
KPGF, on the one hand, and the KPP, on the other hand, mutually agree to such
termination in writing or (b) the SAPA is terminated for any reason, including,
without limitation, pursuant to Sections 4.2 and 4.3 below.

4.2 Termination by KPP. The KPP may terminate this Agreement effective
immediately, by written notice to Kodak in accordance with Section 7.10, if
(a) there has been a material breach by any of Kodak, KL, KIFL or KPGF of their
obligations hereunder, which breach is not cured within five (5) business days
after the receipt of written notice of such breach, (b) the 9019 Order is not
entered by the Bankruptcy Court on or prior to the date that is sixty
(60) calendar days after the date hereof, or (c) the Implementation Date has not
occurred by October 2, 2013 (the “Outside Date”).

4.3 Termination by Kodak. Kodak may terminate this Agreement effective
immediately, by signed written notice to the KPP in accordance with
Section 7.10, if (a) there has been a material breach by the KPP of its
obligations hereunder, which breach is not cured within five (5) business days
after the receipt of written notice of such breach, (b) the Regulator has not
issued a “notice of approval” (in accordance with Regulation 7A(2) of the
Employer Debt Regulations) in respect of the Regulated Apportionment
Arrangement, in form and substance reasonably acceptable to Kodak, on or prior
to the date that is thirty-five (35) calendar days after the date that the
Regulator has issued the “determination notice” relating to the RAA



--------------------------------------------------------------------------------

Deed, (c) the RAA Deed, Signing-Day Regulatory Approvals or “notice of approval”
shall be terminated, repudiated, vacated, reversed, set aside, or subject to
appeal, reference or judicial review (except to the extent that any such
judicial review proceedings are frivolous or vexatious and are discharged,
dismissed or withdrawn within three (3) business days of the KPP receiving
notice of commencement), in whole or in material part, or (d) the Implementation
Date has not occurred by the Outside Date.

4.4 Effective Date of Termination. If this Agreement is terminated for any
reason, including, without limitation, pursuant to this Article IV, except as
set forth in Section 7.5 of this Agreement, all further obligations of the
Parties hereunder shall be terminated without further liability. For the
avoidance of doubt, the Standstill Period contemplated in Section 6.1 also shall
terminate and all KPP Payments due and payable at that date shall be
automatically due and payable in full in accordance with their terms and
applicable law.

ARTICLE V

AGREEMENTS OF THE KODAK PARTIES

5.1 Kodak Support of the Chapter 11 Plan. Kodak agrees to use commercially
reasonable efforts, and to cause the other Debtors to use commercially
reasonable efforts, to obtain the confirmation and effectiveness of the Chapter
11 Plan in form and substance reasonably satisfactory to the KPP as it relates
to the Transaction Documents, and to promptly implement the terms and provisions
thereof. Subject to the terms and conditions of this Agreement and the other
Transaction Documents, Kodak shall (a) on or before April 30, 2013, file the
Chapter 11 Plan and the Disclosure Statement with the Bankruptcy Court, (b) on
or before May 15, 2013, file a motion with the Bankruptcy Court seeking entry of
the 9019 Order, (c) use commercially reasonable efforts to obtain entry of the
9019 Order and an order or orders approving the SAPA and confirming the Chapter
11 Plan no later than August 15, 2013, (d) use commercially reasonable efforts
to cause Closing under the SAPA and substantial consummation of the Chapter 11
Plan to occur no later than September 3, 2013, (e) not amend or revise the
Chapter 11 Plan to contain terms and conditions that are materially inconsistent
with this Agreement or the other Transaction Documents, and (f) not support any
alternative chapter 11 plan in the Bankruptcy Cases that contains terms and
conditions that are materially inconsistent with this Agreement or the other
Transaction Documents.

5.2 Kodak Parties Support of the Settlement and SAPA. Subject to the terms and
conditions of this Agreement, each of Kodak, KL and KPGF agrees to use
commercially reasonable efforts, and Kodak shall cause the other Debtors to use
commercially reasonable efforts, (a) to satisfy all conditions precedent to the
Implementation Date under this Agreement and the conditions precedent to Closing
under the SAPA and (b) to cooperate with the KPP in good faith in connection
with the execution, delivery and performance of the Transaction Documents and
the resolution of any dispute that may arise in connection therewith.

5.3 Minimum Liquidity at KL and KIFL. From and after the Approval Date until the
Implementation Date, each of KL and KIFL shall continue to provide the financial
advisors to the KPP with the weekly reporting of their current liquidity
positions and projected liquidity positions through the end of calendar year
2013. In addition, from the Effective Date until the Implementation Date, KL
shall maintain for each business week ending prior to June 30, 2013, a daily
average cash balance exceeding £30.3 million or its equivalent and for each
business week ending after June 30, 2013 a daily average cash balance exceeding
£60.6 million or its equivalent.



--------------------------------------------------------------------------------

5.4 Fiduciary Duties. Notwithstanding anything to the contrary contained herein,
no provision of this Agreement shall prevent any Kodak Party, or any of its
professionals, directors or officers, from taking or omitting to take any action
that such person determines in good faith, after consultation with counsel, is
consistent with its or their fiduciary obligations under applicable law,
provided however, that to the extent that any action taken or omitted to be
taken by any Kodak Party pursuant to this Section 5.4 causes or results in a
material breach of any terms of this Agreement, nothing contained in this
Section 5.4 shall operate to prevent the KPP from exercising any of its rights
under this Agreement, including, without limitation, the KPP’s rights under
Section 4.2 hereof.

5.5 KL cooperation with the New Pension Plan. KL agrees that it will use
commercially reasonable efforts to assist the KPP in any preparatory steps which
require input (including agreement to amend the rules of the KPP) from KL and
which are reasonably required to establish the New Pension Plan (but, for the
avoidance of doubt, KL will not be required to take any steps with respect to
the transfer of any Member to the New Pension Plan or any offer made to Members
in relation thereto). KL will not be required to take any steps that could
result in liability or potential liability to the New Pension Plan under the
governing documentation of the New Pension Plan or under statute, including
becoming an “employer” (for the purposes of the Pensions Act 1995 (Eng.) or the
Pensions Act 2004 (Eng.)) or an “associate” of or “connected” with such an
employer (as such terms are used in sections 249 and 435 of the Insolvency Act
1986 (Eng.)).

ARTICLE VI

AGREEMENTS OF THE KPP

6.1 Standstill Period. From and after the Effective Date, the KPP agrees not to
take any action, and to use commercially reasonable efforts to have the
Regulator not take any action, against any of the Kodak Parties to exercise any
rights or remedies available under the Pension Plan, KPGF Guaranty or the
Guaranty or with respect to any KPP Payment that is due and unpaid or may become
due and unpaid in the future (the “Standstill Period”), provided however, that
if this Agreement is terminated for any reason, including, without limitation,
pursuant to Article IV, the Standstill Period shall terminate automatically
without any further action by any Party or other person and the KPP shall be
permitted to take any action and exercise any and all rights and remedies
available to the KPP in law or in equity.

6.2 Voting and Plan Support. The KPP agrees to (a) following receipt of the
Disclosure Statement prepared and distributed pursuant to and satisfying the
requirements of the Bankruptcy Code, vote (no later than any voting deadline
stated therein) the KPP Claims to accept the Chapter 11 Plan and otherwise
support and take all reasonable actions to facilitate the proposal,
solicitation, confirmation and consummation of the Chapter 11 Plan, provided
that the Chapter 11 Plan is consistent with this Agreement and the SAPA (and the
Ancillary Agreements contemplated by or referenced in the SAPA), (b) not seek to
implement any transaction or series of transactions that would effect a
restructuring on substantially different terms from those set



--------------------------------------------------------------------------------

forth in the Chapter 11 Plan (c) not (i) directly or indirectly seek, solicit,
support or encourage any other plan or the termination of the exclusive period
for the filing of any plan, proposal or offer of dissolution, winding up,
liquidation, reorganization, compromise, merger or restructuring of the Debtors
or (ii) object to the Disclosure Statement or the Chapter 11 Plan or the
solicitation of votes for the Chapter 11 Plan or otherwise support any such
objection by a third party with respect to the same. Nothing contained herein
shall limit the ability of the KPP to consult with the Debtors or any other
party in interest, or to appear and be heard, concerning any matter arising in
the Bankruptcy Cases so long as such consultation or appearance is not otherwise
in breach of the KPP’s obligations under this Agreement.

6.3 Obligation to Support the Settlement. Subject to the terms and conditions of
this Agreement, the KPP agrees to use commercially reasonable efforts (a) to
satisfy all conditions precedent to the Implementation Date under this Agreement
and the conditions precedent to Closing under the SAPA and (b) to cooperate with
the Kodak Parties in good faith in connection with the execution, delivery and
performance of the Transaction Documents and the resolution of any dispute that
may arise in connection therewith.

6.4 Obligation to Support Request for Regulatory Approvals. Subject to the terms
and conditions of this Agreement, the KPP agrees to use commercially reasonable
efforts to cooperate with the Kodak Parties in obtaining the requisite
regulatory approvals to effectuate the Settlement.

ARTICLE VII

MISCELLANEOUS

7.1 Authorization. By signing below, each Party represents and warrants to the
other Parties that it has all requisite corporate, partnership, limited
liability company or similar authority to enter into this Agreement and carry
out the Settlement contemplated hereby and perform its obligations contemplated
hereunder, and the execution and delivery of this Agreement and the performance
of such Party’s obligations hereunder shall have been duly authorized by all
necessary corporate, partnership, limited liability or similar authority of such
Party.

7.2 Further Assurances. Each Party agrees to execute any and all documents, and
to do and perform any and all acts and things commercially reasonable to
effectuate or further evidence the terms and provisions of this Agreement, and
each Party agrees to cooperate with each other Party in the prosecution of the
Settlement and the implementation of this Agreement.

7.3 Specific Performance. The Parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed by
the KPP, Kodak, KL, KIFL or KPGF in accordance with their specific terms or were
otherwise breached. Accordingly, each Party and its successors or permitted
assigns shall be entitled to equitable relief to prevent or remedy breaches of
this Agreement, without the proof of actual damages, including in the form of an
injunction or injunctions or orders for specific performance in respect of such
breaches. Each Party agrees to waive any requirement for the security or posting
of any bond in connection with any such equitable remedy. Each Party further
agrees that the only permitted objection that it may raise in response to any
action for equitable relief is that it contests the existence of a breach or
threatened breach of the provisions of this Agreement.



--------------------------------------------------------------------------------

7.4 Entire Agreement. This Agreement, together with the other applicable
Transaction Documents, the RAA Deed and the Non-Disclosure Agreement,
constitutes the entire agreement and understanding of the Parties and supersedes
all prior negotiations and/or agreements, proposed or otherwise, written or
oral, concerning the subject matter hereof.

7.5 Survival. Notwithstanding anything to the contrary in this Agreement,
including, without limitation, the termination of this Agreement pursuant to
Article IV hereof, the agreements and obligations of the Parties in Sections
7.1, 7.3, 7.13 and 7.14 shall survive such termination and shall continue in
full force and effect for the benefit of the Parties in accordance with the
terms hereof.

7.6 Waiver. Neither this Agreement nor any provision hereof may be waived
without the prior written consent of the Party against whom such waiver is
asserted. No delay or omission by any Party to exercise any right or power shall
impair any such right or power or be construed to be a waiver thereof. Consent
by any Party to, or waiver of, a breach by any other Party shall not constitute
consent to, waiver of, or excuse for any other different or subsequent breach.

7.7 Modification. This Agreement may be modified only in a writing signed by
each Party hereto.

7.8 Severability. If any term, clause, provision, or part thereof, of this
Agreement is invalidated or unenforceable by operation of law or otherwise, the
Parties shall as promptly as practicable negotiate in good faith a replacement,
but legally valid, term, clause or provision that best meets the intent of the
Parties. The remaining provisions of this Agreement will remain in full force
and effect to the extent that the interests of the Parties in entering this
Agreement can be realized.

7.9 Successors and Assigns. No Party to this Agreement may assign any of its
rights hereunder without the prior written consent of the other Parties, except
as set forth in this Agreement, and any purported assignment in violation of
this sentence shall be void. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their respective successors and assigns.

7.10 Notices. All demands, notices, communications and reports provided for in
this Agreement shall be in writing and shall be either sent by facsimile
transmission with confirmation to the number specified below or personally
delivered or sent by reputable overnight courier service (delivery charges
prepaid) to any Party at the address specified below, or at such address, to the
attention of such other person, and with such other copy, as the recipient Party
has specified by prior written notice to the sending Party pursuant to the
provisions of this Section 7.10:



--------------------------------------------------------------------------------

If to any of the Kodak Parties, to:

Eastman Kodak Company

343 State Street

Rochester, New York 14650-0218

Attention: General Counsel

Telephone: (585) 724-9549

Facsimile: (585) 724-4332

with a copy to:

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004-2498

Attention: Andrew G. Dietderich

                  Stephen M. Kotran

                  Krishna Veeraraghavan

Telephone: (212) 558-4000

Facsimile: (212) 558-3588

and a copy to:

Nixon Peabody LLP

1100 Clinton Square

Rochester, New York 14604

Attention: Deborah J. McLean

Telephone: (585) 263-1687

Facsimile: (866) 666-0233

If to the KPP, to:

KPP Trustees Limited

c/o Ben Harris, Secretary of the Trustee

Aon Hewitt

Verulam Point

Station Way

St. Albans AL1 5HE

Attention: Ben Harris

Telephone: +44 1727 888 523

Facsimile: +44 1372 845 029

and

Ross Trustees Limited

FAO: Steven Ross

Davidson House

Forbury Square

Reading



--------------------------------------------------------------------------------

Surrey RG1 3EU

Attention: Steven Ross

Telephone: +44 1189 001 323

with a copy to:

Hogan Lovells US LLP

875 3rd Avenue

New York, New York 10022

Attention: Christopher R. Donoho, III

                  Derek Meilman

Telephone: (212) 918-3000

Facsimile: (212) 918-3100

and a copy to:

Hogan Lovells International LLP

Atlantic House, Holborn Viaduct

London EC1A 2FG, United Kingdom

Attention: Katie Banks

Telephone: + 44 20 7296 2000

Facsimile: + 44 20 7296 2001

If to KL, KIFL or KPGF, to:

Hemel One Business Centre

Boundary Way

Hemel Hempstead

Herts HP2 7YU

Attention: Helen Isaacs

Telephone: +44 (0) 1442 846650

Facsimile: +44 (0) 1442 846591

with a copy to:

Freshfields Bruckhaus Deringer LLP

65 Fleet Street

London EC4Y 1HT

Attention: Adam Gallagher

Telephone: + 44 20 7936 4000

Facsimile: + 44 20 7108 3685



--------------------------------------------------------------------------------

and a copy to:

Freshfields Bruckhaus Deringer LLP

601 Lexington Avenue

31st Floor

New York, NY 10022

Attention: Abbey Walsh

Telephone: (212) 277-4000

Facsimile: (212) 277-4001

Any such demand, notice, communication or report shall be deemed to have been
given pursuant to this Agreement when delivered personally, when confirmed if by
facsimile transmission, or on the second calendar day after deposit with a
reputable overnight courier service (or when actually delivered, if earlier), as
applicable.

7.11 Counterparts. This Agreement may be executed by one or more of the Parties
hereto in any number of separate counterparts (which may include counterparts
delivered by facsimile transmission or electronic mail) and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Any executed counterpart delivered by facsimile transmission or
electronic mail shall be effective for all purposes hereof.

7.12 Headings. All headings used in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

7.13 Governing Law. Except to the extent preempted by federal law, the validity,
performance, construction, interpretation, and enforcement of this Agreement
shall be governed by and construed in accordance with the internal laws of the
State of New York without regard to any conflicts of law provisions which would
require the application of the law of any other jurisdiction.

7.14 Jurisdiction; Disputes. The Parties agree to submit to the jurisdiction of
the Bankruptcy Court and the Federal Courts in the Southern District of New York
and the state courts of the State of New York, County of New York, as
applicable, for purposes of all legal proceedings arising out of, or in
connection with, this Agreement or the Transactions; (iii) waives and agrees not
to assert any objection that it may now or hereafter have to the laying of the
venue of such action brought in any such court or any claim that any such action
brought in such court has been brought in an inconvenient forum; (iv) agrees
that the mailing of process or other papers in connection with any such action
or proceeding in the manner provided in Section 7.10 or any other manner as may
be permitted by Law shall be valid and sufficient service thereof; and
(v) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in any other jurisdictions by suit on the
judgment or in any other manner provided by applicable Law.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES TO

FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective officers or other representatives thereunto duly authorized,
as of the date first written above.

 

EASTMAN KODAK COMPANY, on behalf of itself

and the other Debtors

        By:  

/s/Antonio M. Perez

        Name:   Antonio M. Perez         Title:   Chairman & CEO KODAK LIMITED
        By:  

/s/ Jan Wildman

        Name:   Jan Wildman         Title:   Director         By:  

/s/ Helen Isaacs

        Name:   Helen Isaacs         Title:   Director & Company Secretary KODAK
INTERNATIONAL FINANCE LIMITED         By:  

/s/ Hilary Anne Robinson

        Name:   Hilary Anne Robinson         Title:   Director         By:  

/s/ Colin Anthony Marchant

        Name:   Colin Anthony Marchant         Title:   Director



--------------------------------------------------------------------------------

KODAK POLYCHROME GRAPHICS FINANCE UK LIMITED         By:  

/s/ Jan Wildman

        Name:   Jan Wildman         Title:   Director         By:  

/s/ Derek Lambert

        Name:   Derek Lambert         Title:   Director KPP TRUSTEES LIMITED
        By:  

/s/ Steven Ross

        Name:   Steven Ross         Title:   Sole Director of Ross Trustees Ltd.